            Case 2:20-cv-00235-RMP                    ECF No. 21          filed 12/14/20     PageID.259 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                     FILED IN THE

                                       UNITED STATES DISTRICT COURT                                              U.S. DISTRICT COURT
                                                                                                           EASTERN DISTRICT OF WASHINGTON
                                                                   for thH_
                                                      Eastern District of Washington                           Dec 14, 2020
                      EMMANUEL ROY,                                                                             SEAN F. MCAVOY, CLERK



                                                                      )
                               Plaintiff                              )
                                  v.                                  )        Civil Action No. 2:20-CV-235-RMP
                                                                      )
   PIONEER HUMAN RESOURCES, INC; SPOKANE
  RESIDENTIAL REENTRY CENTER; DAN SIEGLER;                            )
 CARLOS SOLOZAR; and SUSAN JOHNSON-CONNER,
                              Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Final Judgment, ECF No. 18, is GRANTED.
u
              Judgment is entered with prejudice in favor of Defendants with respect to all claims in Plaintiff’s Complaint.




This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                           without a jury and the above decision
was reached.

✔
u decided by Judge              Rosanna Malouf Peterson                                         on a Motion for Final Judgment.




Date: December 14, 2020                                                      CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Sara Gore
                                                                                            %\ Deputy Clerk

                                                                              Sara Gore
